Citation Nr: 0023059	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-12 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her father.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1981 to February 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1997 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  

A hearing was held at the RO on April 13, 2000, before the 
undersigned Member of the Board.


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
linking her currently diagnosed schizophrenia to her period 
of service.

2.  The veteran was not involved in combat during service.

3.  The veteran's claimed inservice stressors have not been 
corroborated by service records or other credible evidence.

4.  The diagnosis of post-traumatic stress disorder is not 
supported by credible evidence of an inservice stressor.


CONCLUSIONS OF LAW

1.  The claim for service connection for schizophrenia is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement To Service Connection For Schizophrenia.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as a psychosis is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Congenital or developmental defects, 
personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§ 3.303(c) (1999).

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

Initially, the Board notes that there are private psychiatric 
treatment records which predate the veteran's period of 
service.  For example, a record from Dr. M. Gross dated in 
September 1979 shows that the veteran was seen for the first 
time after her mother noticed that she engaged in some 
strange behavior and acted withdrawn and seclusive.  The 
impression was rule out acute schizophrenia, rule out 
psychosis secondary to drugs, and rule out adjustment 
reaction.  Subsequent records from the same doctor show that 
the veteran was seen on several additional occasions; 
however, the records do not include a definite diagnosis.  

Upon enlistment into service in August 1980, the veteran 
reported a history of having been treated for a mental 
condition related to family and personal problems.  The 
veteran was referred for a psychiatric consultation at that 
time.  The report of that consultation which is dated in 
August 1980 shows that the impression was psychiatric 
observation - no disease found.  

In reviewing the veteran's subsequent service medical 
treatment records, the Board notes that the records do not 
demonstrate that the veteran developed an acquired 
psychiatric disorder for which compensation may be paid, but 
instead the records show only that she was found to have a 
personality disorder.  For example, a record dated in July 
1982 shows that the veteran was admitted at her request to a 
service hospital secondary to emotional distress related to a 
personal romantic relationship.  The diagnosis was histrionic 
personality disorder and after two inpatient days, she was 
discharged to duty.  On a follow up visit in August 1982, it 
was noted that she was doing quite well.  She reported that 
her job had been going well and that she had terminated the 
relationship that had precipitated the July 1982 admission.  
She was to return as needed.  

In May 1983, the veteran was referred by her Commanding 
Officer because of "a great deal of emotional turmoil 
resulting in problems [with] fellow students."  Mental 
status examination was essentially unremarkable.  There was 
no evidence of affective or thought disorder or anxiety 
reaction.  Her judgment and insight as to the nature of her 
difficulties appeared adequate.  It was noted that she had a 
few days left in school and was not motivated to engage in 
treatment at that time.  It was recommended that further 
evaluation and follow up be conducted at her new duty 
station.  The impression was phase of life circumstance 
problem with poor interpersonal skills, and histrionic 
personality disorder was to be ruled out.  

The report of a psychiatric service consultation dated in 
October 1983 shows that the veteran was seen after exhibiting 
short-term memory difficulty, and occasional erratic 
behavior.  Marital problems were noted at that time as well 
as problems with her roommate.  During mental status 
examination, she described her situation in a coherent and 
logical fashion.  She displayed no evidence of a thought 
disorder.  Her affect was mildly blunted, but was appropriate 
to her mood.  She denied being troubled by anxiety or 
depression.  The diagnostic impression was immature 
personality disorder.  It was noted that should she continue 
to function at what her Dental Command saw as a sub-standard 
level, they may wish to process her for administrative 
separation due to a personality disorder.  In a November 1983 
addendum, it was noted that the veteran's command requested a 
reevaluation because of deteriorating performance and a 
memorandum was reportedly typed recommending an 
administrative separation. 

The report of a medical examination conducted in February 
1984 for the purpose of the veteran's separation from service 
shows the psychiatric evaluation was normal.  Thus, the 
service medical records do not demonstrate that an acquired 
psychiatric disorder for which compensation may be paid, such 
as schizophrenia, was present during service.  

There is also no competent evidence that schizophrenia or any 
other psychosis was manifest within a year after separation 
from service.  The earliest post service medical evidence 
reflecting the presence of a psychosis is from many years 
after service.  For example, a hospitalization record dated 
in June 1990 from the St. Vincent's Medical Center shows that 
the veteran was involuntarily admitted in May 1990 after a 
psychiatric evaluation revealed that she was delusional and 
in poor control of her behavior.  She reportedly had accused 
her husband of having affairs and had attacked him physically 
and verbally.  The diagnosis was major depression, recurrent, 
with psychotic features.  More recent medical treatment 
records show that the veteran has been consistently diagnosed 
as having schizophrenia.  The Board notes, however, that none 
of the post-service medical treatment records contain any 
medical opinion that a currently diagnosed psychotic disorder 
is related to service. 

Although the appellant has presented her own opinion that her 
current schizophrenia is related to service, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that lay persons, such as the appellant, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In summary, the veteran has not presented any competent 
evidence linking the currently diagnosed schizophrenia to her 
period of service.  In light of the foregoing, the Board 
finds that the veteran has failed to meet her initial burden 
of submitting evidence of a well-grounded claim for service 
connection for schizophrenia.  As such, the VA is under no 
duty to assist the appellant in developing the facts 
pertinent to the claim.  See Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well ground the veteran's claim.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  
Further, the Board views its discussion as sufficient to 
inform the veteran of the evidence which she must present in 
order to make her claim well grounded, and the reasons why 
her current claim is inadequate.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).

II.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder (PTSD).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his service.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded.  She has 
submitted medical evidence of a diagnosis of PTSD, her own 
lay evidence of a non-combat, in-service stressful incident, 
and medical-nexus evidence linking the diagnosis of PTSD to 
her military service.  Thus, this satisfies the definition of 
a well-grounded claim.  See Patton v. West, 12 Vet. App. 272, 
276 (1999). 

While the establishment of a plausible claim does not dispose 
of the issue, it does trigger VA's duty to assist the veteran 
in the development of facts favorable to the claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Littke v. Derwinski, 1 Vet. App. 90, 91-92 (1990).  The Court 
has stressed the necessity of complete development of the 
evidence if a PTSD claim based on an alleged sexual assault 
is found to be well grounded.  Patton, supra.  

In Patton, 12 Vet. App. at 278, the Court pointed out that 
there are special evidentiary development procedures for PTSD 
claims based on personal assault contained in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), 
and former MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 11, 
1995).  In personal assault cases, more particularized 
requirements are established regarding the development of 
"alternative sources" of information as service records "may 
be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities."  MANUAL M21-1, Part III, 5.14(c)(5).  

The general M21-1 provisions on PTSD claims in  5.14 
require:  "In cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence."  
MANUAL M21-1, Part III,  5.14(b)(3).  As to personal-assault 
PTSD claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  MANUAL M21-1, 
Part III,  5.14(c)(5).  Further, the provisions of 
subparagraphs (8) and (9) indicate that "[b]ehavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor", and that "secondary 
evidence may need interpretation by a clinician, especially 
if it involves behavior changes" and that "[e]vidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician."  When read together, the Court 
states that subparagraphs (8) and (9) show that in personal-
assault cases the Secretary has undertaken a special 
obligation to assist a claimant, here one who has submitted a 
well-grounded claim, in producing corroborating evidence of 
an in-service stressor.  

Also in Patton, the Court qualified prior statements 
contained in other Court decisions indicating that "something 
more than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence'," and that 
"[a]n opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  The Court stated 
that these quoted categorical statements were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  See Cohen, supra; Moreau v. Brown, 9 
Vet. App. 389 (1996).  To that extent, the Court found that 
the above categorical statements in Cohen and Moreau, and 
other cases where that may have been in accordance, are not 
operative.  In addition, the Court noted that in two places 
MANUAL M21-1, Part III,  5.14(c)(3) and (9), appears 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence."  
The Court clearly stated that any such requirement would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C. § 5107(b).  Patton, 12 Vet. 
App. at 280.

The Board finds that, in this case, VA's duty to assist in 
the development of the claim has been satisfied.  The 
veteran's medical treatment records have been obtained, and 
she has been afforded a disability evaluation examination.  
She has also been afforded a personal hearing.  The RO has 
made extensive efforts to verify her claimed stressors (as 
will be discussed in more detail below).  The Board does not 
know of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

In reviewing the RO's denial of the appellant's PTSD claim in 
this case, the Board finds that the veteran is not a combat 
veteran-nor has she alleged that she is.  Therefore, her 
testimony is not accorded special consideration under 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  The veteran 
contends that she developed post-traumatic stress disorder as 
a result of having been repeatedly kidnapped, drugged, and 
raped during service.  She presented testimony to this effect 
during a hearing held in April 2000.

In her application for benefits dated in December 1996, the 
veteran indicated that her claim was based on sexual trauma 
which occurred on active duty in the United States Navy.  She 
indicated that there had been an initial incident in 1983, a 
second incident in October 1983, and a third incident in 
January 1984.  

The RO attempted to verify information pertaining to the 
stressors claimed by the veteran.  The RO has obtained the 
veteran's service medical records and her service personnel 
records, but neither contains any references to her claimed 
stressors. 

In December 1996, the RO wrote to the veteran and requested 
that she complete and return a questionnaire about the 
claimed incident.  The questionnaire requested that she 
describe the inservice incident, tell where the incident took 
place, and provide the date or approximate time period when 
the incident occurred.  The questionnaire also requested that 
she indicate the unit that she was in at the time of the 
incident, and identify other sources (military or non-
military) that might provide information concerning the 
incident.  It was noted that if she sought help from a rape 
crisis center, a counseling facility or health clinic, the VA 
would assist her in getting information from such a source if 
she would furnish the name and address.  It was further noted 
that if she confided in a roommate, family member, chaplain, 
clergy, or fellow serviceperson, she may want to ask them for 
a statement concerning their knowledge regarding the 
incident.  She was requested to provide any other information 
that she felt was important.  For example, she was requested 
to furnish the names and addresses of military or civilian 
authorities to which the incident was reported.  Finally, she 
was requested to provide any evidence which she could submit 
to substantiate her claim, including (a) visits to a medical 
or counseling clinic or dispensary without a specific 
diagnosis or specific ailment; (b) sudden request for change 
of MOS or duty station; (c) increased use of leave without an 
immediate reason; (d) changes in performance evaluations; (e) 
episodes of depression, panic attacks or anxiety; (f) 
increased or decreased use of prescription medication; (g) 
increased use of over-the-counter medication; (h) alcohol or 
substance abuse; (i) disregard for military or civilian 
authority; (j) obsessive behavior such as overeating or 
undereating; (k) tests for HIV or sexually transmitted 
diseases; (l) unexplained economic or social behavior 
changes; or (m) pregnancy tests around the time of the 
incident.  

Later, in December 1997, the appellant submitted a written 
statement regarding her claimed stressors which consisted, in 
essence, of having been repeatedly drugged, kidnapped and 
sexually assaulted.  She also reported that the back of her 
head had been cut off with a chainsaw, and a drill had been 
stuck into her head.  She named several persons as having 
been involved in the assaults.  She also named several 
persons who she indicated had been witnesses.  In her 
substantive appeal statement of July 1998, the appellant 
provided additional details regarding her claimed stressors.  
She stated that during the claimed assault she had been 
struck multiple times in the head with a steel pipe, and had 
been hit in the back of the head with a chainsaw.  She said 
that she had been treated for the entire month of January 
1984 at the Naval Medical Center in Newport, Rhode Island, 
but that the medical records had been removed by one of the 
rapists.  She reported the names of several persons who she 
thought could verify the claimed stressors.  

In October 1998, the RO wrote to the veteran and advised her 
that they were unable to locate addresses for witnesses named 
by the appellant.  Subsequently, in October 1998, the 
appellant submitted the address of a person who she stated 
may be able to verify her claimed incidents.  The appellant 
apparently found the address by conducting a search on the 
internet.  The RO wrote to that person in November 1998 and 
requested information which might confirm the claimed sexual 
assault, but no reply was received.  

The evidence in this case, unlike the evidence in the case of 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), does not 
include any lay statements from other servicemen 
corroborating the veteran's account of his claimed stressors.  
The Board also notes that there have been variations in the 
veteran's accounts of stressors which reduce the credibility 
of those accounts.  A record dated in December 1991 from the 
University of Massachusetts Medical Center shows that the 
veteran reported a history of sexual abuse by her father and 
her husband, but does not contain any mention of sexual 
assaults in service.  It was also noted that she claimed that 
she had a chainsaw injury to her back when she was three 
years old, but that this was delusional.  The report of a 
hospitalization at the Burbank Hospital in April 1993 shows 
that the veteran reported a very detailed history of sexual 
abuse by her mother.  However, the treating physician was 
quite skeptical about this, and noted that the veteran's 
husband had reported that she had previously accused many 
people of abusing her when in fact there was no basis to it.  
In this report, it was noted that the veteran and her spouse 
had met with examiners.  At that time, it was reported that 
they had met and married while both were on active service 
and had been married for 10 years.  Apparently, it was 
reported to the examiner that the veteran had been discharged 
in 1983 due to personality problems and specifically noted to 
have been a function of the veteran's allegations that a Navy 
dentist had raped her and forced drugs on her.  However, a 
thorough investigation had ensued of all of the charges only 
to find out that that dentist had been in Italy during the 
time of the alleged episodes.  Similarly, a letter dated in 
January 1997 from a psychiatrist at the Counseling Center 
shows that the veteran's complaints of sexual torture, 
kidnapping, and harassment by people in her own family and in 
the military are part of an extensive delusional system.  For 
the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an inservice stressor.

The Board finds that the RO made adequate efforts to develop 
evidence corroborating the claimed stressors.  The RO sent 
the veteran the appropriate letter for developing secondary 
or alternative evidence in a claim where the veteran has 
alleged a stressor in the form of a personal assault, but the 
development by the RO did not ultimately result in the 
production of any corroborating evidence because the veteran 
was not able to provide the information necessary to conduct 
further development.  The Board notes further, that the 
veteran did receive mental health evaluations in service 
which resulted in diagnoses of personality disorders as well 
as phase of life circumstance problems with poor 
interpersonal skills.  However, the behavior changes and 
complaints reported during each of those episodes relate to 
specific incidents occurring during each respective time 
period such as personal problems or problems with her fellow 
students.  As such, any perceived or documented evidence of 
behavior changes appear to be due to identified situational 
events unrelated to the claimed sexual assault.  The record 
shows a plausible factual basis for any perceived behavior 
changes other than the claimed sexual assault documented in 
service.  As such, the Board determines that this evidence 
does not indicate the occurrence of a stressor and that 
interpretation by a clinician of any documented behavior 
changes in relationship to a medical diagnosis by a VA 
neuropsychiatric physician is deemed unnecessary in this 
case. 

In the absence of a verified stressor, the diagnosis of post-
traumatic stress disorder is not sufficient to support the 
claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's military service.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. 
App. 70, 78 (1994).  Since the veteran's claimed stressors 
have not been verified, the diagnosis of post-traumatic 
stress disorder was based on a questionable history that is 
inadequate for rating purposes, and may not be relied upon by 
the Board.  See West, 7 Vet. App. at 78.  The reasonable 
doubt doctrine is not applicable in this case as the evidence 
is not evenly balanced.  See 38 C.F.R. § 3.102 (1999).  
Accordingly, the Board concludes that post-traumatic stress 
disorder was not incurred in or aggravated by service.


ORDER

1.  Service connection for schizophrenia is denied.

2.  Service connection for post-traumatic stress disorder is 
denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

 

